TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00665-CV


                                     In the Matter of C. Z.



             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
      NO. J-31770, THE HONORABLE RHONDA HURLEY, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on October 23,

2017. To date, the reporter’s record has not been filed.

               The Family Code accelerates the final disposition of an appeal from a juvenile

court’s order waiving jurisdiction and transferring the child to district court for prosecution as

an adult. See Tex. Fam. Code §§ 54.02 (providing for waiver of jurisdiction and discretionary

transfer to criminal court), 56.01(c)(1)(B) (providing for immediate appeal of transfer order

under section 54.02 of the Family Code); Order Accelerating Juvenile Certification Appeals and

Requiring Juvenile Courts to Give Notice of the Right to an Immediate Appeal, Misc. Docket No.

15-9156 (Tex. Aug. 28, 2015) (“[p]ending the adoption of rules,” appellate courts shall ensure

that appeals of certification orders are brought to final disposition within 180 days). The

accelerated schedule requires greater compliance with deadlines. Therefore, Patricia A. Day is

hereby ordered to file the reporter’s record in this case on or before November 13, 2017. If the
record is not filed by that date, Day may be required to show cause why she should not be held in

contempt of court.

              It is ordered on November 3, 2017.



Before Justices Puryear, Field, and Bourland